     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.107 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    ANGELO LIMA, an individual;                      Case No.: 3:19-CV-2160-AJB-BLM
11                                    Plaintiff,       ORDER GRANTING IN PART AND
                                                       DENYING IN PART DEFENDANTS’
12    v.                                               MOTION TO QUASH SERVICE OF
13                                                     PROCESS AND SET ASIDE THE
      SKYLINE ZIPLINES, LTD., a Canadian               DEFAULT
14
      Business entity form unknown; KEVIN
15                                                     (Doc. No. 14)
      SMITH, an individual; DOES I-X; ABC
16    CORPORATIONS I-X; and XYZ
17    PARTNERSHIPS I-X,
18                                   Defendants.
19
20          Defendants Skyline Ziplines, Ltd. (“Skyline Ziplines”) and Kevin Smith (“Smith”)
21    (collectively, “Defendants”) move to quash service of process and set aside entry of default.
22    (See Doc. No. 14.) Plaintiff Angelo Lima (“Plaintiff”) filed an opposition to Defendants’
23    motion to quash and motion to set aside default. (See Doc. No. 17.) Defendants filed a
24    reply. (See Doc. No. 18.) Pursuant to Civil Local Rule 7.d.1, the Court finds the matter
25    suitable for determination on the papers and without oral argument. For the reasons
26    discussed herein, the Court GRANTS IN PART and DENIES IN PART Defendants
27    Skyline Ziplines and Smith’s motion to quash service and motion to set aside default.
28    //
                                                   1
                                                                         3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.108 Page 2 of 10



 1                    I.      FACTUAL AND PROCEDURAL BACKGROUND
 2           Defendant Skyline Ziplines is a company headquartered in Whistler, British
 3    Columbia, Canada. (Doc. No. 14 at 5.) Defendant Smith is the owner of Skyline Ziplines
 4    and is a Canadian citizen. (First Amended Complaint (“FAC”), Doc. No. 3 at 1–2.) Plaintiff
 5    is a United States citizen, residing in Riverside County, California. (Doc. No. 3 at 1.) On
 6    November 12, 2019, Plaintiff filed his original Complaint against Defendant Smith, a
 7    Canadian citizen, and Zoom Adventures, Inc. alleging strict liability and negligence for
 8    product defect. (See Doc. No. 1.) Plaintiff mistakenly believed Zoom Adventures, Inc.
 9    belonged to Defendant Smith. On December 11, 2019, Plaintiff amended his Complaint,
10    replacing Zoom Adventures, Inc. with Defendant Skyline Ziplines. (See FAC.)
11           In his FAC, Plaintiff again alleges two claims for strict liability and negligence for
12    product defect. (See FAC at 3–5.) Plaintiff asserts that on May 13, 2018, he was injured
13    while ziplining with his family at the La Jolla Zip Zoom Campground in Pauma Valley,
14    California. (Id. at 2–3.) Plaintiff states he sustained injuries after he collided with a metal
15    bar and a rock at the end of the third leg of the zipline, many feet away from the designated
16    stopping point. (Id.)
17           On January 10, 2020, Plaintiff attempted to personally serve Defendant Smith, but
18    admits service was improper because he did not personally serve Defendant Smith at his
19    residence. (Doc. No. 17 at 1.) Instead, Canadian process server, Michael Lynd 1 served
20    Defendant Smith via substituted service by serving Kalen Knof, a purchasing agent at
21    Defendant Skyline Ziplines’ principal place of business. (Doc. No. 7.)
22           On January 10, 2020, Mr. Lynd also personally served Defendant Skyline Ziplines
23    with a copy of Plaintiff’s Amended Complaint and Summons in a Civil Action. (Id.) Mr.
24    Lynd served Defendant Skyline Ziplines at its principal place of business, located at 6-
25    1006 Lynham Road, Whistler, British Columbia, Canada. (Id. at 3.) The service was made
26
27    1
       Michael Lynd is a Canadian process server, who lives in Sqaumish, British Columbia, Canada. Mr. Lynd
      works for Nationwide Legal, LLC, a Los Angeles, California firm, as a process server in Canada, including
28    British Columbia, and has been a process server since 2015. (Doc. No. 17 at 20.)
                                                         2
                                                                                 3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.109 Page 3 of 10



 1    to Kalen Knof, a purchasing agent at Defendant Skyline Ziplines’ warehouse. (Doc. No. 7
 2    at 1; Doc. No. 14 at 5.) On March 9, 2020, Plaintiff filed a motion for entry of default
 3    against Defendants Skyline Ziplines and Smith. (Doc. No. 10.)
 4          On March 10, 2020, the Clerk of Court entered default against Defendant Skyline
 5    Ziplines and Smith. (Doc. No. 11.) On April 2, 2020, Baljit Ghumman, a Canadian process
 6    server personally served Defendant Skyline Ziplines with an application for entry of default
 7    by serving Melissa Drummond, an administrator at Skyline Ziplines. (Doc. No. 12.) On
 8    April 2, 2020, Mr. Ghumman also attempted to personally serve Defendant Smith with an
 9    application for entry of default against Defendants Skyline Ziplines and Kevin Smith by
10    serving Melissa Drummond at the Skyline Ziplines headquarters. (Doc. No. 13.)
11          On April 30, 2020, Defendants Skyline Ziplines and Smith moved to quash service
12    of process and set aside the default pursuant to Federal Rule of Civil Procedure 12(b)(5)
13    for insufficient service of process. (See Doc. No. 1, 14.) Defendants allege Plaintiff failed
14    to properly serve Defendants in accordance with Federal Rule of Civil Procedure 4
15    subsections (e), (f), and (h). (Doc. No. 14.) On May 14, 2020, Plaintiff filed an opposition
16    to Defendants Skyline Ziplines and Smith’s motion to quash and motion to set aside
17    default. (Doc. No. 17.) On April 21, 2020, Defendants Skyline Ziplines and Smith replied.
18    (Doc. No. 18.) This order follows.
19                                   II.   LEGAL STANDARD
20       A. Motion to Quash for Service of Summons
21          “Before a federal court may exercise personal jurisdiction over a defendant, the
22    procedural requirements of service of summons must be satisfied.” Omni Capital Int’l Ltd.
23    v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987). “A federal court does not have jurisdiction
24    over a defendant unless the defendant has been served properly under Fed. R. Civ. P. 4.”
25    Direct Mail Specialists v. Eclat Computerized Techs. Inc., 840 F.2d 685, 688 (9th Cir.
26    1988). “Objections to the validity of service of process must be specific and must point out
27    in what manner the plaintiff has failed to satisfy the requirements of proper service.”
28    O’Brien v. R.J. O’Brien & Assocs., 998 F.2d, 1400 (7th Cir. 1993). “Once service is
                                                   3
                                                                         3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.110 Page 4 of 10



 1    challenged, plaintiffs bear the burden of establishing that service was valid under Rule 4.”
 2    Brockmayer v. May, 383 F.3d 798, 801 (9th Cir. 2004). “However, ‘Rule 4 is a flexible
 3    rule that should be liberally construed so long as a party receives sufficient notice of the
 4    complaint.’” Aquawood LLC v. Wide Eyes Marketing Ltd., No. 11-cv-03046 SJO (AGRx),
 5    2011 WL 13220333, at * 3 (C.D. Cal. Oct. 31, 2011) (citing Direct Mail Specialists, 840
 6    F.2d at 868).
 7           Rule 4 governs service upon a domestic or foreign corporation. See Fed. R. Civ. P.
 8    4(h). A party may serve a foreign corporation “in any manner prescribed by Rule 4(f) for
 9    serving an individual, except personal delivery under (f)(2)(C)(i).” Fed. R. Civ. P. 4(h)(2).
10    A party may serve a foreign individual “by any internationally agreed means reasonably
11    calculated to give notice, such as those means authorized by the Hague Convention on the
12    Service Abroad of Judicial and Extrajudicial Documents” (“Hague Convention” 2). Fed. R.
13    Civ. P. 4(f)(1). Under Rule 4(f)(2), “if there is no international agreed means, or if an
14    international agreement allows but does not specify other means, by a method that is
15    reasonably calculated to give notice, (A) as prescribed by the foreign country’s law for
16    service in that country in an action in its courts of general jurisdiction.” Fed. R. Civ. P.
17    4(f)(2)(A).
18           “The Hague Convention allows for service by a person of the State of destination if
19    the particular State of destination has not objected to such means of service.” Joescan Inc.
20    v. LMI Technologies, Inc., No. C07-5323RJB, 2007 WL 2253319, at *1 (W.D. Wash. Aug.
21    2, 2007) (citing Hague Convention, art. 10). “Canada did not specifically object to the
22    alternative means of service.” Id. (citing Hague Convention, Canadian Accession
23    Notification III.) Article 10 of the Hague Convention provides detail as to how service
24    made be effected:
25
26
      2
        The Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
27    Commercial Matters “is a multinational treaty that governs service of summons on persons in signatory
      foreign countries.” Nuance Comm’n, Inc. v. Abby Software House, 626 F.3d 1222, 1238 (9th Cir. 2010)
28    (citing Volkswagenwek Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698 (1988)).
                                                       4
                                                                              3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.111 Page 5 of 10



 1           Provided the State of destination does not object, the present Convention shall
             not interfere with – (b) the freedom of judicial officers, officials or other
 2
             competent persons of the State of origin to effect service of judicial documents
 3           directly through the judicial officers, officials or other competent persons of
             the State of destination.
 4
 5    Hague Convention, Art. 10. Thus, “Plaintiffs may perfect service through a competent
 6    person of the State of destination in a manner prescribed by a Canadian court of general
 7    jurisdiction.” Id.
 8       B. Motion to Set Aside Entry of Default
 9           Entry of default may be set aside for good cause. See Fed. R. Civ. Pro. 55(c). The
10    Court examines three factors when determining whether there is good cause: (1) whether
11    the defendant’s culpable conduct led to the default; (2) whether defendant has a meritorious
12    defense; and (3) whether setting aside the default will prejudice the plaintiff. See Franchise
13    Holding II, LLC, v. Huntington Rests. Grp., Inc., 375 F.3d 922, 926 (9th Cir. 2004). A court
14    can deny the motion if consideration of any of the three factors weighs in favor of
15    maintaining the default. See Franchise Holding, 375 F.3d at 926 (citing Am. Ass’n of
16    Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1108 (9th Cir. 2000)). The defaulting
17    party bears the burden of showing the default should be set aside. See id. However,
18    “judgment by default is a drastic step appropriate only in extreme circumstances; a case
19    should, whenever possible, be decided on the merits.” United States v. Signed Personal
20    Check No. 730 of Yurban S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010) (quoting Falk v.
21    Allen, 739 F.2d 461, 463 (9th Cir. 1984)). A court’s discretion to set aside a default is
22    “especially broad” where an entry of default, as opposed to a default judgment, is being set
23    aside. See O’Conner v. Nevada, 27 F.3d 357, 364 (9th Cir. 1994).
24                                       III.   DISCUSSION
25           Defendants Skyline Ziplines and Smith seek to quash service and set aside default
26    pursuant to Federal Rule of Civil Procedure 12(b)(5) for insufficient service of process.
27    (Doc. Nos. 1, 14.). Defendants argue Plaintiff failed to properly serve a foreign corporation
28    and individual under the Hague Convention. (Id.) The Court will separately analyze
                                                    5
                                                                         3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.112 Page 6 of 10



 1    whether service was proper, and whether default should be set aside as to the two
 2    defendants.
 3       A. Defendant Skyline Ziplines, Ltd.
 4          1. Motion to Quash Service
 5          Defendant Skyline Ziplines argues this Court should quash service because Plaintiff
 6    failed to meet the serving requirements under the Hague Convention and failed to properly
 7    serve a corporation under British Columbia law. (Doc. No. 14 at 4, 7–11.) Defendant
 8    Skyline Ziplines’ argument is two-fold. First, Defendant Skyline Ziplines argues Plaintiff
 9    failed to meet the serving requirements under the Hague Convention because Plaintiff used
10    a process server and not a judicial officer of Canada. (Id.) Second, Defendant Skyline
11    Ziplines argues that even if Plaintiff had used a judicial officer to effectuate service, service
12    of summons was defective because it did not comply with service requirements under
13    British Columbia law.
14          First, addressing whether a process server may be used, “[t]he Hague Convention
15    allows for service by a person of the State of destination if the particular State of destination
16    has not objected to such means of service.” Joescan, 2007 WL 2253319, at *1 (citing
17    Hague Convention, art. 10). “Canada did not specifically object to the alternative means of
18    service.” Id. (citing Hague Convention, Canadian Accession Notification III.) Article 10
19    of the Hague Convention allows service to individuals other than judicial officers and
20    includes “other competent persons of the State of destination.” Hague Convention, Art. 10.
21    Although the Hague Convention does not address who would be considered a “competent
22    person,” process servers are frequently used to serve summons and complaints for civil
23    cases in Canada. Indeed, “[p]laintiffs may perfect service through a competent person of
24    the State of destination in a manner prescribed by a Canadian court of general jurisdiction.”
25    Joescan Inc., C07-5323RJB, 2007 WL 2253319, at *1. Here, contrary to Defendant
26    Skyline Ziplines’ contention, a judicial officer is not required for service of a Canadian
27    corporation. In fact, Defendant Skyline Ziplines itself concedes that according to HCCH’s
28    Canada-Central Authority, “a party may use a process server to serve judicial documents.”
                                                     6
                                                                            3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.113 Page 7 of 10



 1    (Doc. No. 14 at 9.) Thus, Defendant Skyline Ziplines’ argument that Plaintiff must use a
 2    judicial officer of Canada to serve Defendants is unavailing.
 3          Second, Defendant Skyline Ziplines argues Plaintiff failed to properly serve a
 4    corporation under British Columbia law. (Doc. No. 14 at 4, 7–11.) The British Columbia
 5    laws for service require that a complaint (“notice of civil claim”) be served by personal
 6    service. See British Columbia Supreme Court Rule 4-3(1). Under the Supreme Court Civil
 7    Rules of British Columbia, personal service may be effected on a corporation:
 8          (i) by leaving a copy of the document with the president, chair, mayor or
            other chief officer of the corporation,
 9
            (ii) by leaving a copy of the document with the city clerk or municipal clerk,
10          (iii) by leaving a copy of the document with the manager, cashier,
            superintendent, treasurer, secretary, clerk or agent of the corporation or of
11
            any branch or agency of the corporation in British Columbia, or
12          (iv) in the manner provided by the Business Corporations or any enactment
            relating to the service of court documents, . . .
13
14    B.C. Reg. 232/202. 4-3(2)(b). The British Columbia Business Corporations Act
15    (“BCBCA”) allows service to be effected by:
16
            [D]elivering the record to the delivery address, or by mailing it by registered
17          mail to the mailing address, shown for the registered office of the company in
18          the corporate register, . . . (c) in any case, by serving any director, senior
            officer, liquidator or receiver manager of the company.
19
20    Can. Bus. Corp. Act, Div. 1, § 9(1)(A).
21          Defendant Skyline Ziplines argues service was ineffective because Plaintiff served
22    Kalen Knof, who is not a “director, senior officer, liquidator or receiving manager of the
23    company,” as defined in the Canadian Business Corporations Act. However, the Court is
24    satisfied that service was properly effected on Defendant Skyline Ziplines. First, Plaintiff
25    properly served Defendant Skyline Ziplines in accordance with Can. Bus. Corp. Act, Div.
26    1, § 9(1)(A) by “delivering the record to the delivery address.” Indeed, on January 10,
27    2020, Canadian process server Michael Lynd, personally served Defendant Skyline

28    Ziplines at its principal place of business, located at 6-1006 Lynham Road, Whistler,

                                                   7
                                                                        3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.114 Page 8 of 10



 1    British Columbia, Canada. (Doc. No. 7 at 3.) Because Plaintiff delivered a copy of the
 2    Amended Complaint and Summons to Defendant Skyline Ziplines’ registered address,
 3    service was proper. See Bill Graham Archives LLC v. Zeidan, No. C-11-4916 SBA (NJV),
 4    2012 WL 13041536, at *1 (N.D. Cal. May 18, 2012), report and recommendation adopted,
 5    No. C 11-4916 SBA, 2012 WL 13041414 (N.D. Cal. June 8, 2012) (“Personal service on
 6    a company may be accomplished in a number of ways, including by delivering a copy of
 7    the complaint to the address of registration of the company or by serving a director of the
 8    company. British Columbia Supreme Court Rule 4-3(2)(b)(iv).”).
 9          Furthermore, service was also proper under B.C. Reg. 232/202. 4-3(2)(b)(iii)
10    because Plaintiff properly served an “agent of the corporation.” Indeed, Mr. Lynd served
11    the Amended Complaint and Summons to Kalen Knof, a “purchasing agent” at Defendant
12    Skyline Ziplines’ warehouse. (Doc. No. 7 at 1; Doc. No. 14 at 5.) Thus, overall, service
13    upon Defendant Skyline Ziplines was proper.
14          In any event, to relieve any doubts, “Rule 4 is a flexible rule that should be liberally
15    construed so long as a party receives sufficient notice of the complaint.” Direct Mail
16    Specialists, 840 F.2d at 868. Here, the evidence demonstrates Defendant Smith, the owner
17    of Skyline Ziplines, was aware that papers regarding a lawsuit were delivered to Skyline
18    Ziplines’ business premises. (Doc. No. 14 at 6.) However, because Defendant Smith
19    mistakenly believed the legal documents were remnants of a prior action in Tribal court
20    regarding the same matter which was dismissed in 2019, Defendant Smith disregarded the
21    documents, and took no action in response. (Doc. No. 14 at 6.) As such, the Court is
22    satisfied that Defendant Skyline Ziplines was provided sufficient notice of the Amended
23    Complaint.
24       Therefore, Defendant Skyline Ziplines’ motion to quash service upon Defendant
25    Skyline Ziplines is DENIED.
26          2. Motion to Set Aside Entry of Default
27          Although the sole basis for Defendants’ motion to set aside default as to Defendant
28    Skyline Ziplines was improper service, the Court will analyze whether it would still be
                                                   8
                                                                         3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.115 Page 9 of 10



 1    appropriate to set aside default notwithstanding the Court’s conclusion that service was
 2    proper. See Erichsen v. Cty. of Orange, No. LACV1402357JAKSSX, 2014 WL 12709423,
 3    at *3 (C.D. Cal. Sept. 17, 2014) (“The Court had jurisdiction to set aside the entries of
 4    default sua sponte based on its finding of good cause to do so.”). “The court may set aside
 5    an entry of default for good cause[.]” Fed. R. Civ. P. 55(c). Factors relevant to the “good
 6    cause” inquiry include “(1) whether [defendant] engaged in culpable conduct that led to
 7    the default; (2) whether [defendant] had a meritorious defense; or (3) whether reopening
 8    the [action] would prejudice [plaintiff].” Franchise Holding II, 375 F.3d at 926.
 9          In this case, there is good cause to set aside the entry of default. Here, there is no
10    evidence of “culpable conduct” that led to the default. Instead, it appears Defendants
11    inadvertently disregarded the Amended Complaint and Summons because they mistakenly
12    believed the documents to be a part of a dismissed Tribal court case. Furthermore,
13    Defendants promptly filed a motion to quash service and set aside default once they were
14    aware that default had been entered by the Clerk of Court. Additionally, the Court finds
15    that setting aside the entry of default and litigating the case on the merits will not prejudice
16    Plaintiff. To establish prejudice, there must be “greater harm than simply delaying
17    resolution of the case. Rather, the standard is whether [plaintiff’s] ability to pursue [her]
18    claim will be hindered.” Falk v. Allen, 739 F.2d 461, 463 (9th Cir.1984). The Court finds
19    that delay is the only harm that will result from setting aside the entry of default.
20    Furthermore, default judgments are disfavored by the courts, because of the belief that
21    [c]ases should be decided upon their merits whenever reasonably possible.” Eitel, 782 F.2d
22    at 1472 (9th Cir. 1986). Thus, because good cause justifies setting aside default, Defendant
23    Skyline Ziplines’ motion to set aside default against Skyline Zipline is GRANTED.
24       B. Defendant Kevin Smith
25          Defendants argue Plaintiff failed to properly serve Defendant Smith, and thus,
26    service should be quashed and the default should be set aside. (Doc. No. 14 at 4, 7–11.)
27    Plaintiff concedes Defendant Kevin Smith was not properly served. (Doc. No. 17 at 1.) On
28    January 10, 2020, Plaintiff attempted to personally serve Defendant Smith, but admits
                                                     9
                                                                           3:19-cv-2160-AJB-BLM
     Case 3:19-cv-02160-AJB-BLM Document 20 Filed 12/11/20 PageID.116 Page 10 of 10



 1    service was ineffective because he did not personally serve Defendant Smith at his place
 2    of abode. (Doc. No. 17 at 1.) Instead, Mr. Lynd served Defendant Smith at his business,
 3    Skyline Ziplines, Ltd., located at 6-1006 Lynham Road, Whistler, British Columbia,
 4    Canada. (Doc. No. 7 at 3.) Because of this admission, Defendants’ motion to squash service
 5    and set aside default as to Defendant Smith is GRANTED.
 6                                     IV.    CONCLUSION
 7          For the reasons stated above, the Court GRANTS IN PART AND DENIES IN
 8    PART Defendants’ motion to quash service and set aside default. While the Court finds
 9    that service was proper as to Defendant Skyline Ziplines, the Court also finds that good
10    cause exists to set aside the default entered against Defendant Skyline Ziplines. As to
11    Defendant Smith, because Plaintiff admitted Defendant Smith was not properly served,
12    (Doc. Nos. 14, 17), the Court GRANTS Defendants’ motion to quash service and set aside
13    default as to Defendant Smith. Furthermore, the Court will allow Plaintiff thirty days from
14    the date of this order to properly serve Defendant Smith with the Amended Summons and
15    Complaint consistent with Canadian personal service rules.
16
17          IT IS SO ORDERED.
18    Dated: December 11, 2020
19
20
21
22
23
24
25
26
27
28
                                                  10
                                                                       3:19-cv-2160-AJB-BLM
